Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/25/2019 for application number 16/394,646. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 – 18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As per claims 14 – 18, the limitation, "one or more machine-readable storage media" fails to be limited to embodiments which fall within a statutory category. As per the specification para 0023, "a machine-readable medium” described as a transitory or non-transitory machine-readable (e.g. computer-readable) storage medium and thus it 
The examiner suggests amending the claims to read as a "non-transitory machine-readable media" to overcome the rejection under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al., US 20180150334 [hereinafter as Bernat] in view of Fries, US 20090293022 [cited by an applicant in IDS].
As to claim 1, Bernat teaches an accelerator sled [1240, para 0048, fig. 12] comprising: circuitry [para 0060 – 0062, fig. 14] to: determine, based on service level agreement (SLA) data indicative of a target performance of a kernel [para 0064], and (iii) profile data indicative of a performance [operations per second] of the kernel as a function of a power utilization [power usage] of the kernel [para 0060, 0066], a power utilization limit [target power usage] for the kernel to be executed by an accelerator device on the accelerator sled [para 0060 -0067]; allocate the determined the determined power utilization limit [target power usage] to the kernel [para 0060 – 0067]; and execute the kernel under the allocated power utilization limit [para 0060 – 0067].
Bernat does not teach (i) a total power budget for the accelerator sled.
However, Fries teaches in the same filed of endeavor a system and method for optimizing using performance per power usage including determining a total power budget [determine an overall power cost based on total power usage][para 0009, 0011, 0012, 0020, 0023 – 0026].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Bernat and Fries before the effective filing date of the claimed invention, to combine and modify/include an accelerator sled [1240, para 0048, fig. 12] as disclosed by Bernat to include optimizing using performance per power usage 
One of ordinary skill in the art wanted to be motivated to to include optimizing using performance per power usage including determining a total power budget [determine an overall power cost based on total power usage] [para 0009, 0012, 0020, 0023 – 0026] as taught by Fries in order to obtain optimization using the performance per power usage, a data center’s cooling cost may be reduced or otherwise managed [para 0010 – 0011]. 
As to claim 2, Bernat further teaches, wherein to determine the power utilization limit [target power usage] comprises to determine a power utilization limit that is sufficient to enable to the kernel to satisfy the target performance [operations per second] [para 0060, 0066 – 0067].
As to claim 3, Bernat further teaches, wherein to determine the power utilization limit comprises to determine a power utilization limit for each of multiple kernels, wherein the sum of the determined power utilization limits [target power usage] does not exceed the total power budget for the accelerator sled [para 0060.

As to claim 4, Bernat further teaches, wherein to determine the power utilization limit comprises to determine the power utilization limit further as a function of a pattern of power utilization [utilization information predicts resource utilization for different types 
As to claim 5, Bernat further teaches, wherein to determine the power utilization limit further comprises to determine a time period over which the power utilization [utilization information predicts resource utilization for different types of workloads based on past resource utilization includes time] of the kernel is predicted to change [para 0026].
As to claim 6, Bernat further teaches, wherein the kernel is a first kernel [kernel A] and the circuitry is further to determine whether the power utilization [power usage] of a second kernel [kernel B] on the accelerator sled is predicted to change during the time period [kernel map database][para 0048 – 0049, 0065].
As to claim 7, Bernat further teaches, wherein the circuitry is further to determine whether the change in the power utilization [power usage] of the second kernel will accommodate an increase in the power utilization limit [target power usage] of the first kernel during the time period [kernel map database][para 0048 – 0049, 0060, 0065, 0066].
As to claim 8, Bernat further teaches, wherein the circuitry is further to determine whether a length of the time period satisfies a reference time length [for the task divided into functions that may be performed by separate virtual machines][para 0064 - 0065].
As to claim 9, Bernat further teaches, wherein to allocate the determined power limit [target power usage] to the kernel comprises to change an existing power utilization limit of the kernel in response to a determination that a power utilization [power usage] of a second kernel on the accelerator sled is predicted to decrease [para 0060, 0066].
As to claim 10, Bernat further teaches, wherein to change the existing power utilization limit comprises to change the existing power utilization limit further in response to a determination that the power utilization of the second kernel is predicted to decrease for a time period that satisfies a reference time length [utilization information predicts resource utilization for different types of workloads based on past resource utilization includes time][para 0026, 0060, 0066].
As to claim 11, Bernat further teaches, wherein to execute the kernel comprises to monitor the power utilization [power usage] of the kernel over time [para 0060, 0066].
As to claim 12, Bernat further teaches, wherein the circuitry is further to identify multiple phases of power utilization [power usage] in the kernel over time [para 0060, 0066].
As to claim 13, Bernat further teaches, wherein the circuitry is further to identify a pattern in the phases that is usable to predict a subsequent power utilization [power usage] of the kernel and wherein to determine the power utilization limit comprises to determine the power utilization limit further as a function of a predicted power utilization of the kernel [utilization information predicts resource utilization for different types of workloads based on past resource utilization includes time] of the kernel is predicted to change [para 0026].
Claims 14 – 18 list all the same elements of claims 1, 2 – 5, but in One or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed [Bernat, para 0022, 0097, 0099], cause an accelerator sled to carry out the steps of rather than method form.  Therefore, the 
Claims 19 - 20 list all the same elements of claims 1, 2 but in a method form [Bernat, para 0018, 0063 – 0064] to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 2 applies equally as well to claims 19 – 20. 
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN C PATEL/Primary Examiner, Art Unit 2186